Citation Nr: 0428397	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES


1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for migraine headaches.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for the residuals of an October 2001 concussion, 
including dizziness, numbness of the left leg, and headaches, 
that resulted from a hypotensive episode due to VA medical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from July 23, 1963 to October 25, 1963.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin in which 
the RO denied the appellant's claim for service connection 
for migraine headaches, as well as his claim for benefits 
under the provisions of 38 U.S.C.A. § 1151.  That section 
provides compensation to any veteran who has suffered an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment.  In denying 
the claim, the RO found, essentially, that the appellant had 
not incurred additional disability involving headaches, 
dizziness and numbness of the left leg as a result of VA 
medical treatment.

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to claims filed prior to the effective date.  Pub. L. No. 
104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  The 
appellant's 38 U.S.C.A. § 1151 claim is based on VA treatment 
he received in 2001, namely the prescribing of a medication 
that resulted in a hypotensive episode with head trauma.  As 
that 38 U.S.C.A. § 1151 claim was therefore filed after 
October 1, 1997, the amended statute must be applied.  Id.  
The Board also notes that the final rules pertaining to 
disabilities resulting from VA negligence and/or malpractice 
implementing changes to 38 U.S.C.A. § 1151 went into effect 
September 2, 2004.  As the case is being remanded, the RO 
will be able to provide the appellant with proper notice of 
those changes.

In April 2004, a Travel Board hearing was conducted at the RO 
before the Board.  A transcript of that hearing has been 
associated with the claims file.
The Board notes that the appellant's claim for service 
connection for anxiety, mental problems, nervousness, severe 
headaches, dizziness and blackouts was originally denied in 
an October 1980 rating decision that found the claimed 
symptoms to be related to a psychophysicological 
cardiovascular reaction that existed prior to service and was 
not aggravated.  The appellant was notified that same month 
and did not appeal.  The October 1980 rating decision, 
therefore, represents the last final action on the merits.  
Glynn v. Brown, 6 Vet. App. 523 (1994).

The appellant is currently claiming, under the diagnosis of 
migraine headaches, service connection for the same symptom, 
severe headaches, that he had previously claimed in 1980.  
The Board notes that a new etiological theory of entitlement 
does not amount to a new claim.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  The issue of service connection for 
migraine headaches was not certified by the RO to the Board 
on the issue of new and material evidence and the RO has 
never provided the appellant or his representative the 
pertinent statutes and regulations concerning new and 
material evidence.  In any case, as the Board's decision 
below reopens the appellant's claim, the appellant has not 
been prejudiced by the Board's consideration of the question 
of whether the veteran's claim is reopened.  See Barnett v. 
Brown, 4 Vet. App. 384, 393 (1993).

The issues of entitlement to 38 U.S.C.A. § 1151 benefits and 
entitlement to service connection for migraine headaches 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for severe headaches in 
a rating decision issued in October 1980; the appellant was 
notified of the denial that same month, but he did not appeal 
that denial.

2.  Additional evidence submitted subsequent to the October 
1980 rating decision that denied the appellant's severe 
headaches service connection claim was not previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the underlying claim.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied the 
appellant's claim for service connection for severe headaches 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the October 1980 
rating decision and notification is new and material, and 
serves to reopen the appellant's claim of entitlement to 
service connection for headaches.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. § 3.304 (2003); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for migraine 
headaches.  After a review of the evidence of record, the 
Board finds that that new and material evidence has been 
received to reopen this claim.  Therefore, that claim is 
reopened and the appellant is entitled to have it considered 
de novo.  As the case is being remanded, the RO will be able 
to conduct that de novo review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The March 1980 rating decision, 
the last time the severe headaches service connection claim 
was finally disallowed on any basis, is final; the claim may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, 
the appellant's claim may be reopened only if new and 
material evidence has been secured or presented since the 
October 1980 rating decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  (The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  The veteran's claim to reopen was filed in December 
2000.)  Whether new and material evidence is submitted is 
also a jurisdictional test--if such evidence is not 
submitted, then the claim cannot be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  In order to 
reopen a claim, the claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The evidence considered by the RO in reaching its October 
1980 rating decision included the appellant's service medical 
records; the appellant's DD 214; and the appellant's July 
1980 claim for service connection for anxiety, mental 
problems, nervousness, severe headaches, dizziness and 
blackouts.

The evidence added to the claims file after the October 1980 
rating decision denial includes the appellant's December 2000 
claim for service connection; private treatment records dated 
in July 1975; VA treatment records dated between 1995 and 
2002; the appellant's testimony at his April 2004 Travel 
Board hearing; and various written statements submitted by 
the appellant and his representative.

The specified basis for final disallowance of the appellant's 
claim for service connection for symptoms including severe 
headaches was that the evidence failed to show that the 
currently existing condition of emotional instability 
demonstrated by complaints including severe headaches was 
caused by, or related to any incident of service and that the 
claimed in-service headaches had stopped after a few days of 
bedrest.  The appellant contends that he suffered from 
chronic severe headaches while serving in the Navy.  Review 
of the evidence added to the record since the October 1980 
rating decision reveals that the appellant has testified that 
he was treated in-service for headaches and that he continued 
to suffer from these headaches after service up to the 
present time.  The appellant also testified that he was 
treated for headaches shortly after service at a private 
hospital, as well as more recently at VA facilities.  He 
described daily constant headache pain.  The medical evidence 
of record indicates that the appellant has been provided VA 
treatment for headaches.  The medical evidence of record also 
reveals that the appellant was treated at a private hospital 
in July 1975 for a shoulder injury and that he underwent a 
private psychiatric hospitalization following a breakup with 
his wife in 1986.

Given that the material added to the claims file indicates 
that the appellant has been diagnosed with chronic headaches 
by VA health care personnel, the evidence added to the record 
subsequent to the October 1980 unappealed rating decision 
provides additional information and details that should be 
considered in order to fairly decide the merits of the claim.  
A July 1975 private hospital record showing treatment for a 
left shoulder injury indicates that the appellant denied 
dizziness and headaches.  A September 1997 VA treatment note 
indicates that the appellant complained of acute headaches 
due to the arthritis in his neck.  A January 2001 VA 
treatment record indicates that the appellant was complaining 
of pain in his neck with chronic associated headaches that 
had occurred pretty much continuously over the previous two 
years.

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not entirely cumulative of evidence previously of record.  
The Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it addresses the etiology and onset date of 
the appellant's severe chronic headaches.  As such, the new 
evidence, when viewed with the old evidence, contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's claimed injury or disability.  Hodge, 
155 F.3d at 1363.

The Board finds that the evidence submitted subsequent to the 
October 1980 rating decision provides relevant information as 
to the question of whether the appellant suffers from 
headaches that are related to his active service.  The Board 
finds that the evidence cited above constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for migraine headaches.


ORDER

The claim for service connection for migraine headaches is 
reopened; to that extent only, the claim is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The evidence of record includes information that the 
appellant applied for Social Security Administration (SSA) 
disability benefits in approximately 2000-2001.  The Court 
has held that where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by the VA for evaluation of 
pending claims, and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the medical 
records from SSA pertaining to any application for benefits 
or original award of disability benefits and any continuing 
award of benefits should be requested and associated with the 
claims file.

In regard to the 38 U.S.C.A. § 1151 claim, the appellant 
contends that VA health care personnel misdiagnosed him with 
a prostate disorder for which he was prescribed medication.  
He further contends that said medication, Hytrin, caused him 
to suffer a hypotensive episode in October 2001, and that he 
incurred head trauma as a result.  The appellant believes 
that he has suffered increased disability as a result of the 
head trauma.

The medical evidence of record does demonstrate that the 
appellant had been diagnosed with benign prostatic 
hypertrophy and that he was prescribed Hytrin for that 
condition in June 2001, at a VA facility.  The doctor's note 
for that prescription indicates that if the appellant were 
symptomatic for hypotension, the Hytrin would be 
discontinued.  In October 2001, the appellant experienced 
syncope, fell and struck the back of his head in the 
occipital area; he was hospitalized for two days for 
observation.  He incurred a superficial laceration that 
needed no sutures.  His brain CT scan was negative.  He 
exhibited no mental or neurologic changes.  The VA hospital 
discharge summary included diagnoses of syncopal spell, 
adverse reaction to Hytrin, orthostatic hypotension and 
laceration to scalp and occipital area.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide that 
compensation under chapters 11 and 13 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).

Thus, the law and regulations require that there be some 
causal nexus between VA treatment and disability.  In other 
words, benefits can be awarded only if, after VA treatment, 
there is additional disability attributable to that VA 
treatment and that disability was proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the medical surgical treatment.  If 
a disorder deteriorates after VA treatment and that 
deterioration is due to the underlying disability itself, or 
some intercurrent (non VA treatment) cause, there is no 
entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 because it can not be found that the additional 
disability is due to VA treatment.  At this time, there is no 
current competent medical evidence either clearly showing or 
clearly refuting the existence of additional neurologic 
disability as well as a nexus between the appellant's 
treatment at a VA medical facility and the development of the 
current claimed disability.  In other words, on this 
fundamental point, the record is unclear.

The medical evidence of record is insufficient for the Board 
to render a decision on the etiology of the appellant's 
current headaches or whether the appellant was improperly 
prescribed Hytrin or whether his headaches or other 
neurologic symptoms were made worse as a result of the 
October 2001 head trauma.  The considerations described above 
require a remand for further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Board notes that the Court has clarified the scope of the 
duty to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In particular, the Court has found that the 
provisions of 38 U.S.C.A. § 5103(a) must be fulfilled 
satisfactorily before a case is ready for Board review.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).  In 
addition, as previously noted, the final rules pertaining to 
disabilities resulting from VA negligence and/or malpractice 
implementing changes to 38 U.S.C.A. § 1151 went into effect 
September 2, 2004, and the appellant has not yet been given 
notice of those rules.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.
Accordingly, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claims on appeal, and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to either one of his 
claims on appeal.

2.  The RO should obtain from the 
appellant the names and addresses of all 
private and VA physicians and/or medical 
facilities that have provided him any 
treatment for his headaches since 
service.  The RO should obtain from the 
appellant the names and addresses of all 
private and VA physicians and/or medical 
facilities that have provided him any 
treatment for his all prostate disorders, 
dizziness and left lower extremity 
numbness since January 2000.  The RO 
should secure all available relevant 
reports not already of record from those 
sources.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial or continuing 
entitlement to benefits was based, as 
well as any SSA Administrative Law Judge 
(ALJ) decision and the associated List of 
Exhibits.  All of these records are to be 
associated with the claims file.

4.  Following completion of the above 
development, the RO should arrange for a 
review of the appellant's records by VA 
health care providers who specialize in 
neurology and urology, or other available 
appropriate specialist, preferably one 
who has not examined the appellant in the 
past.  Following the review of the 
complete record, including the June 
through October 2001 VA clinic and 
hospital records and a copy of this 
remand, the reviewers should furnish 
opinions concerning the following:

	(a)  Whether the etiology of the 
veteran's claimed migraine headaches is 
at least as likely as not attributable to 
any disease or incident suffered during 
his active service; any disease or 
incident suffered prior to service; any 
disease or incident suffered after 
service; or to a combination of such 
causes or to some other cause or causes.

(b)  What were the manifestations of 
headaches and/or neurologic pathology 
present prior to October 2001?  What were 
the manifestations of prostate pathology 
present prior to June 2001?

(c)  Does the appellant have a 
diagnosis of migraine headaches? What is 
the date of the first recorded 
manifestations of chronic headaches?  
Does the appellant have a prostate 
disorder?  What is the date of the first 
recorded manifestations of a prostate 
disorder?

(d)  Did the appellant develop any 
additional identifiable disabilities due 
to any VA treatment rendered between June 
and October of 2001, or lack thereof?  
The role of the appellant's concurrent 
relevant medical conditions, if any, 
should be discussed.

Specifically, the reviewers should 
address the questions of:
(i.)  whether the appellant's benign 
prostatic hypertrophy was properly and 
timely diagnosed; 
(ii.)  whether the syncopal episode 
of October 2001 was due to the course of 
VA treatment the appellant received; and
(iii.)  whether the course of 
treatment the appellant received was in 
any way careless, negligent, lacking in 
proper skill, or reflective of error in 
judgment or similar instance of fault on 
the part of the Department in furnishing 
the medical treatment, namely the 
prescription of Hytrin and monitoring of 
his blood pressure.  It should also be 
noted whether any disability was the 
result of an event not reasonably 
foreseeable.  
	(iv)  whether the appellant has 
incurred any additional disability as a 
result of the October 2001 syncopal 
episode.

The reviewers are advised that the 
question of negligence is at issue.  The 
reviewers should identify the information 
on which s/he based the opinions.  If a 
reviewer determines that a medical 
examination is required before an opinion 
can be rendered, the RO should arrange 
for such examination of the veteran.  If 
a medically justified opinion is 
impossible to formulate, the reviewers 
should so indicate.

5.  Upon receipt of the VA reviewer 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA reviewer(s) for 
corrections or additions.

6.  Thereafter, the RO should 
readjudicate the appellant's claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, statutes, regulations and 
caselaw.

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any examination(s) scheduled as 
a result of this remand and to cooperate in the development 
of the case, and that the consequences of failure to report 
for a VA examination without good cause may include denial of 
his claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



